Name: Commission Regulation (EEC) No 1603/90 of 14 June 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 /34 Official Journal of the European Communities 15. 6 . 90 COMMISSION REGULATION (EEC) No 1603/90 of 14 June 1990 fixing the amount of the subsidy on oil seeds Whereas it follows from applying - the detailed rules contained in Regulation (EEC) No 1475/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture f), as last amended by Regulation (EEC) No 1536/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1 574/90 Q ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (8) are as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (9) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (10) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4 . However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for colza, rape and sunflower will be confirmed or replaced as from 15 June 1990 to take into account the application of the system of maximum guaranteed quantities for colza and rape seed for the 1990/91 marketing year. Article 2 This Regulation shall enter into force on 15 June 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (J) OJ No L 280, 29 . 9. 1989, p. 2. 0 OJ No L 164, 24. 6. 1985, p. 11 : O OJ No L 145, 8 . 6. 1990, p. 8 . ( 5) OJ No L 167, 25. 7. 1972, p. 9 . (8) OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53 , 1 . 3 . 1986, p. 47 . H OJ No L 183, 3 . 7. 1987, p . 18 . (6) OJ No L 197, 26. 7. 1988 , p. 10 . 0 OJ No L 149, 13 . 6. 1990, p. 11 . 15. 6. 90 Official Journal of the European Communities No L 151 /35 ANNEX, I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 (') 3rd period 9 0 4th period too 5th period 110 1 . Gross aids (ECU): \  Spain 1,170 " 1,750 1,750 1,750 1,750 1,750  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 28,334 23,272 23,438 23,716 23,217 23,051 2. Final aids : I I (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 67,13 54,48 54,87 55,54 54,37 54,14  Netherlands (Fl) 74,74 61,39 61,83 62,56 61,24 60,99  BLEU (Bfrs/Lfrs) 1 368,16 1 123,73 1 131,75 1 145,17 1 121,08 1 113,06  France (FF) 216,37 182,73 184,03 186,21 182,30 180,99  Denmark (Dkr) 253,02 207,82 209,30 211,79 207,33 205,85  Ireland ( £ Irl) 24,082 20,337 20,482 20,725 20,289 20,142  United Kingdom ( £) 18,562 17,439 17,548 17,740 17,325 17,060  Italy (Lit) 47 583 40 765 41 056 41 543 40 669 40 378  Greece (Dr) 5 002,69 4 848,99 4 855,56 4 887,57 4 769,71 4 606,47 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 178,89 4 086,85 267,57 3 437,78 267,57 3 457,85 267,57 3 491,12 267,57 3 418,16 267,57 3 377,66 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 5 860,24 0,00 5 104,69 0,00 5 128,26 0,00 5 157,69 0,00 5 053,06 0,00 4 956,33 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. No L 151 /36 Official Journal of the European Communities 15. 6. 90 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 6 1st period 7 0 2nd period 8 (&gt;) 3rd period 9 (&gt;) 4th period io (  ) 5th period 110 1 . Gross aids (ECU) : \  Spain 3,670 4,250 4,250 4,250 4,250 4,250  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 30,834 25,772 25,938 26,216 25,717 25,551 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs) ,  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 73,03 81,34 1 488,88 235,62 275,35 26,224 20,323 51 833 5 482,63 60,34 67,98 1 244,45 202,36 230,15 22,522 19,388 45 144 5 392,35 60,72 68,42 1 252,47 203,66 231,63 22,667 19,497 45 435 5 398,92 61,39 69,15 1 265,89 205,84 234,11 22,910 19,689 45 922 5 430,93 60,22 67,84 1 241,80 201,93 229,65 22,474 19,273 45 048 5 313,07 59,99 67,59 1 233,78 200,62 228,17 22,327 19,009 44 757 5 149,83 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 561,13 4 469,09 649,81 3 820,02 649,81 3 840,09 649,81 3 873,36 649,81 3 800,40 649,81 3 759,90 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 499,40 6 359,64 517,26 5 621,94 517,26 5 645,51 517,26 5 674,95 517,26 5 570,32 517,26 5 473,59 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. 15. 6 . 90 Official Journal of the European Communities No L 151 /37 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 6 1st period 7 2nd period 8 0 3rd period 9 (') 4th period io o 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 6,890 0,000 37,139 6,890 0,000 36,939 8,600 0,000 30,919 8,600 0,000 31,250 8,600 0,000 31,340 2. Final aids : I (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF) Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 87,94 97,97 1 793,33 283,97 331,65 31,605 24,616 62 490 6 646,65 87,47 97,44 1 783,67 282,39 329,87 - 31,430 24,450 62 140 6 588,67 72,39 81,56 1 492,98 242,77 276,11 27,020 23,271 54 160 6 445,42 73,18 82,43 1 508,97 245,37 279,06 27,309 23,500 54 740 6 484,86 73,39 82,67 1 513,31 246,08 279,87 27,388 23,575 54 897 6 506,12 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 1 053,45 4 746,24 1 053,45 4 717,15 1 314,91 4 096,13 1 314,91 4 135,82 1 314,91 4 148,98 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 8 232,00 8 052,08 0,00 8 189,70 8 010,70 0,00 7 289,16 7 129,84 0,00 7 326,68 7 166,55 0,00 7 345,97 7 185,42 3. Compensatory aids :  in Spain (Pta) 4 721,67 4 692,58 4 070,74 4 110,43 4 121,54 4. Special aid :  in Portugal (Esc) 8 052,08 8 010,70 7 129,84 7 166,55 7 185,42 (') Subject to the abatement resulting from the system of maximum guaranteed quantities for the 1990/91 marketing year. (*) For seed harvested in the Community as constituted at 3 1 December 1 985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1 ,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 6 1st period 7 2nd period 8 3rd period 9 4th period 10 5th period 11 DM 2,055660 2,051790 2,048060 2,044390 2,044390 2,035470 Fl 2,312880 2,309080 2,305210 2,301290 2,301290 2,290420 Bfrs/Lfrs 42,278100 42,259100 42,237800 42,205300 42,205300 42,086300 FF 6,926830 6,923640 6,920780 6,919310 6,919310 6,913160 Dkr 7,832540 7,835570 7,838740 7,838790 7,838790 7,838820 £Irl 0,766937 0,767076 0,767662 0,767986. 0,767986 0,770909 £ 0,719512 0,722226 0,724934 0,727466 0,727466 0,734412 Lit 1 510,83 1 512,24 1 513,42 1 514,40 1 514,40 1 517,80 Dr 201,30800 203,29300 205,33800 207,49600 207,49600 214,83900 Esc 180,65500 181,34100 182,21800 183,98500 183,98500 187,57700 Pta 127,33900 127,79200 128,20700 128,62700 128,62700 129,60000